Matter of Mears v Bartley (2019 NY Slip Op 01190)





Matter of Mears v Bartley


2019 NY Slip Op 01190


Decided on February 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Mears v Bartley2019ny011908445 4854/03 -6074This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on February 19, 2019Richter, J.P., Manzanet-Daniels, Kapnick, Gesmer, Oing, JJ.8445 4854/03 -6074[*1]In re Steven Mears Petitioner,Hon. A. Kirke Bartley, et al., Respondents, Cyrus R. Vance, Jr., Non-party respondent.Steven Mears, petitioner pro se.Barbara D. Underwood, Attorney General, New York (Charles F. Sanders of counsel), for respondents.Cyrus R. Vance, Jr., District Attorney, New York (Valerie Figueredo of 
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK